Title: From John Adams to Elbridge Gerry, 26 August 1785
From: Adams, John
To: Gerry, Elbridge


          
            Dear Sir
            Grosvenor Square, August 26. 1785
          
          You will have Seen by my Public Dispatches what Prospects We have of any Sudden Arrangement with this Country.
          I may be more free, in a Letter to you, than I have been, in the Public Letters to Mr Jay.— There is a mysterious Reserve among the Ministers which indicates either a Want of Unanimity among them, or a Dissatisfaction towards Us, or a Timidity arising from the Prejudices and Passions of the Nation.
          I am really at a Loss to conjecture whether I Shall get any Answer from them at all, or whether I shall have an Answer full of Complaints of Departures from the Treaty on our Side, and insisting on a full Complyance on our Part as a Condition preceedent to any further Measures on theirs. There is nothing for me to do but to exercise Patience, reminding them however from time to time that I expect an Answer. if the Answer comes loaded with Complaints, I Shall answer them provisionally, as far as I am clear: but if there is any matter in which I am not fully informed, or of too grave a Nature for me to take upon myself I Shall take time to obtain the Instructions of Congress.
          I have no hopes of their agreeing to a Treaty of Commerce, or of their proposing one Such as I can agree to.— Every Treaty of Commerce proposed by them will be proposed only Subject to the Approbation of Parliament, and I am afraid that all other Parties would Unite to defeat the present Ministers in any Treaty of Commerce, in order to obtain another Tryumph, like the Vote against the Peace in shelburnes time, and like the late Rejection in Ireland of the Twenty Resolutions. Mr Pitt indeed declares to me that he does not wish merely to lessen our Navigation; but the Nation is not of his Mind in my opinion. There is a national Duplicity that is astonishing. in their Publications and Speeches they affect to think lightly of America: but they betray, in many Ways, a dread of Us: An Opinion that a great Rival Nation has risen up, like a Mushroom on the other Side the Atlantic, against them. I dont believe that an equal Treaty of Commerce could be carried through Parliament. I may be mistaken. But in all Events it is Safest for the United States to persevere in their Plans to do themselves Justice. The Massachusetts never Struck a deeper Stroke than by their late Navigation Act. I hope it will be followed by all the other States; but, if it Should not be followed by any one, I hope they will persist in it. They would become, by means of it, both Manufacturers and carryers for others.
          I may be out in all my Conjectures, but I am not without suspicions that the Ministry will make me some Propositions, or give, as of their own Motion, some Facilities in Trade upon the old Principle of Divide et impera. They may flatter themselves as their Predecessors have so often done that by giving Way a little they can divide Us, and prevent the other States from making Acts of Navigation, or agreeing in any other Plan. I hope the Massachusetts, with all those who will join her, in her present system will Stand firm.
          What do you think of granting a Bounty by the Massachusetts upon Oil, equal to the British Alien Duty, and laying on Imposts on British Manufactures for the express purpose of paying it?
          My Duty here will oblige me, most probably, to counteract as far as I can, the Prejudices of the Nation, and the Views of the Ministers So constantly, that I shall neither have their Trumpeters to Support my Reputation, nor their Candour to forgive my Errors. They will never get any just Ground of Complaint against me. I will behave towards them in Character; but I will do my Duty to young Sampson, and constantly Advise him to preserve his Locks. There will Still be insinuations in Congress I doubt not. Let me beg of you, and your Friend Mr King, to inform me that I may not be so ignorant of every Thing that passes relative to myself as I have been heretofore for many Years together. if they continue to persecute me without Cause, I must get myself out of their Way. There can be no Reason that I should be a slave forever and go through the most cursed service, to which ever Mortal was destined, merely for the Pleasure of being abused in Congress.
          Mr Jefferson and I are half distracted on Account of Mr Lambe, of whom We hear nothing. We have thoughts of Sending Mr Barclay to Barbary, but must wait a little longer for Lambe. Congress Should Send a Commission to Mr Barclay if he goes.
          I am my dear sir, ever yours
          
            John Adams
          
          
            I hear of Gallicans and Antigallicans, of British and Antibritish Influence, in America. I hope there are no Such Interests there.— I think We Should be impartial, as far as our Treaty with France will allow Us, and no farther. But it would be very unwise to have any Antigallican or Antibritish Parties or Partisans. We certainly Should have most Commerce with England, if She, by impolitick Restrictions, does not prevent it. But if She will be contracted, I am for going any where to find Liberality.
          
        